UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-13255 SOLUTIA INC. (Exact name of registrant as specified in its charter) DELAWARE 43-1781797 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 575 MARYVILLE CENTRE DRIVE, P.O. BOX 66760, ST. LOUIS, MISSOURI 63166-6760 (Address of principal executive offices) (Zip Code) (314) 674-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FilerAccelerated Filer X Non-Accelerated Filer . Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at September 30, 2007 Common Stock, $0.01 par value 104,459,578shares 1 PART I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS SOLUTIA INC. (DEBTOR-IN-POSSESSION) CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (Dollars and shares in millions, except per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net Sales $ 961 $ 709 $ 2,574 $ 2,098 Cost of goods sold 801 614 2,187 1,805 Gross Profit 160 95 387 293 Marketing expenses 38 32 105 97 Administrative expenses 27 24 74 68 Technological expenses 12 10 33 34 Amortization expense 1 1 Operating Income 83 29 174 93 Equity earnings from affiliates 7 12 28 Interest expense (a) (34 ) (28 ) (93 ) (76 ) Other income, net 3 6 32 12 Loss on debt modification (7 ) (8 ) Reorganization items, net (152 ) (19 ) (185 ) (51 ) Loss From Continuing Operations Before Income TaxExpense (100 ) (5 ) (67 ) (2 ) Income tax expense 11 5 25 10 Loss from Continuing Operations (111 ) (10 ) (92 ) (12 ) Income from Discontinued Operations, net of tax 49 29 59 Net Income (Loss) $ (111 ) $ 39 $ (63 ) $ 47 Basic and Diluted Earnings (Loss) per Share: Loss from Continuing Operations $ (1.06 ) $ (0.10 ) $ (0.88 ) $ (0.11 ) Income from Discontinued Operations 0.00 0.47 0.28 0.56 Net Income (Loss) $ (1.06 ) $ 0.37 $ (0.60 ) $ 0.45 Basic and Diluted Weighted Average Shares Outstanding 104.5 104.5 104.5 104.5 (a) Interest expense excludes unrecorded contractual interest expense of $8 for the three months ended September 30, 2007 and 2006, and $24 for the nine months ended September 30, 2007 and 2006. See accompanying Notes to Condensed Consolidated Financial Statements. 2 SOLUTIA INC. (DEBTOR-IN-POSSESSION) CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (LOSS) (Dollars in millions) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Net Income (Loss) $ (111 ) $ 39 $ (63 ) $ 47 Other Comprehensive Income (Loss): Currency translation adjustments 16 (34 ) 19 (22 ) Net unrealized gain (loss) on derivative instruments 1 (1 ) 1 (2 ) Amortization of prior service gain (4 ) (12 ) Amortization of actuarial loss 5 14 Comprehensive Income (Loss) $ (93 ) $ 4 $ (41 ) $ 23 See accompanying Notes to Condensed Consolidated Financial Statements. 3 SOLUTIA INC. (DEBTOR-IN-POSSESSION) CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION (Dollars in millions, except per share amounts) (Unaudited) September 30, 2007 December 31, 2006 ASSETS Current Assets: Cash and cash equivalents $ 220 $ 150 Trade receivables, net of allowances of $6 in 2007 and 2006 442 271 Miscellaneous receivables 133 104 Inventories 417 263 Prepaid expenses and other assets 56 33 Assets of discontinued operations 9 42 Total Current Assets 1,277 863 Property, Plant and Equipment, net of accumulated depreciation of $2,818 in 2007 and $2,482 in 2006 1,026 784 Investments in Affiliates 1 193 Goodwill 144 89 Identified Intangible Assets, net 53 31 Other Assets 137 99 Total Assets $ 2,638 $ 2,059 LIABILITIES AND SHAREHOLDERS’ DEFICIT Current Liabilities: Accounts payable $ 305 $ 218 Accrued liabilities 294 233 Short-term debt, including current portion of long-term debt 963 650 Liabilities of discontinued operations 8 15 Total Current Liabilities 1,570 1,116 Long-Term Debt 365 210 Other Liabilities 308 289 Total Liabilities not Subject to Compromise 2,243 1,615 Liabilities Subject to Compromise 1,844 1,849 Shareholders’ Deficit: Common stock (authorized, 600,000,000 shares, par value $0.01) Issued: 118,400,635 shares in 2007 and 2006 1 1 Additional contributed capital 56 56 Treasury stock, at cost (13,941,057 shares in 2007 and 2006) (251 ) (251 ) Net deficiency of assets at spinoff (113 ) (113 ) Accumulated other comprehensive loss (45 ) (67 ) Accumulated deficit (1,097 ) (1,031 ) Total Shareholders’ Deficit (1,449 ) (1,405 ) Total Liabilities and Shareholders’ Deficit $ 2,638 $ 2,059 See accompanying Notes to Condensed Consolidated Financial Statements. 4 SOLUTIA INC. (DEBTOR-IN-POSSESSION) CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Dollars in millions) (Unaudited) Nine Months Ended September 30, 2007 2006 INCREASE IN CASH AND CASH EQUIVALENTS OPERATING ACTIVITIES: Net income (loss) $ (63 ) $ 47 Adjustments to reconcile net income to Cash From Operations: Income from discontinued operations, net of tax (29 ) (59 ) Depreciation and amortization 84 82 Restructuring expenses and other charges (gains) (24 ) 3 Gain on sale of assets (10 ) Amortization of deferred credits (7 ) (6 ) Deferred income taxes 1 Equity earnings from affiliates (12 ) (28 ) Changes in assets and liabilities: Income taxes payable 13 1 Trade receivables (65 ) (76 ) Inventories (47 ) (45 ) Accounts payable 54 15 Other assets and liabilities 27 58 Liabilities subject to compromise: Pension plan liabilities (89 ) (153 ) Other postretirement benefit liabilities (27 ) (45 ) Other liabilities subject to compromise 125 (9 ) Cash Used in Operating Activities - Continuing Operations (70 ) (214 ) Cash Provided byOperating Activities - Discontinued Operations 4 3 Cash Used in Operating Activities (66 ) (211 ) INVESTING ACTIVITIES: Property, plant and equipment purchases (103 ) (74 ) Acquisition and investment payments (120 ) (16 ) Restricted cash 4 Investment and property disposals 18 5 Cash Used in Investing Activities - Continuing Operations (201 ) (85 ) Cash Provided byInvesting Activities - Discontinued Operations 54 68 Cash Used in Investing Activities (147 ) (17 ) FINANCING ACTIVITIES: Net change in multi-currency lines of credit 25 Proceeds from short-term debt obligations 325 350 Reductions in short-term debt obligations (53 ) Proceeds from long-term debt obligations 75 Reductions in long-term debt obligations (51 ) Net change in revolving credit facility (78 ) Debt issuance costs (7 ) (9 ) Deferred debt issuance costs (4 ) (8 ) Other financing activities (7 ) Cash Provided by Financing Activities - Continuing Operations 283 275 INCREASE IN CASH AND CASH EQUIVALENTS 70 47 CASH AND CASH EQUIVALENTS: Beginning of year 150 107 End of period $ 220 $ 154 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash payments for reorganization items $ (58 ) $ (46 ) See accompanying Notes to Condensed Consolidated Financial Statements. 5 SOLUTIA INC. (DEBTOR-IN-POSSESSION) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollars in millions, except per share amounts or otherwise noted) (Unaudited) 1.Nature of Operations and Bankruptcy Proceedings Nature of Operations Solutia Inc., together with its subsidiaries (referred to herein as “Solutia”, the “Solutia Group” or the “Company”), is a global manufacturer and marketer of a variety of high-performance chemical-based materials.Solutia is a world leader in performance films for laminated safety glass and after-market applications; chemicals for the rubber industry; specialty products such as heat transfer fluids and aviation hydraulic fluids; and an integrated family of nylon products including high-performance polymers and fibers. Prior to September 1, 1997, Solutia was a wholly-owned subsidiary of the former Monsanto Company (now known as Pharmacia Corporation, a wholly-owned subsidiary of Pfizer, Inc. (“Pharmacia”)).On September 1, 1997, Pharmacia distributed all of the outstanding shares of common stock of Solutia as a dividend to Pharmacia stockholders (the “Solutia Spinoff”).As a result of the Solutia Spinoff, on September 1, 1997, Solutia became an independent publicly held company and its operations ceased to be owned by Pharmacia.A net deficiency of assets of $113 resulted from the Solutia Spinoff. Bankruptcy Proceedings Overview On December 17, 2003, Solutia Inc. and its 14 U.S. subsidiaries (the "Debtors") filed voluntary petitions for reorganization under Chapter 11 of the U.S. Bankruptcy Code (the "Chapter 11 Cases") in the U.S. Bankruptcy Court for the Southern District of New York (the "Bankruptcy Court").The cases were consolidated for the purpose of joint administration and were assigned case number 03-17949 (PCB).Solutia's subsidiaries outside the United States were not included in the Chapter 11 filing. The filing was made to restructure Solutia's balance sheet, to streamline operations and to reduce costs, in order to allow Solutia to emerge from Chapter 11 as a viable going concern.The filing also was made to obtain relief from the negative financial impact of liabilities for litigation, environmental remediation and certain post-retirement benefits (the "Legacy Liabilities") and liabilities under operating contracts, all of which were assumed at the time of the Solutia Spinoff.These factors, combined with the weakened state of the chemical manufacturing sector, general economic conditions and continuing high, volatile energy and crude oil costs were an obstacle to Solutia's financial stability and success. Under Chapter 11, Solutia is operating its businesses as a debtor-in-possession ("DIP") under court protection from creditors and claimants.Since the Chapter 11 filing, orders sufficient to enable Solutia to conduct normal business activities, including the approval of Solutia's DIP financing, have been entered by the Bankruptcy Court.While Solutia is subject to Chapter 11, all transactions not in the ordinary course of business require the prior approval of the Bankruptcy Court.Under the U.S. Bankruptcy Code, Solutia had the exclusive right to propose a plan of reorganization for 120 days following the Chapter 11 filing date.Upon Solutia's motion, the Bankruptcy Court has subsequently approved extensions of this exclusivity period.On July 16, 2007, Solutia filed its most recent motion to extend its exclusivity until December 31, 2007. On July 27, 2007, the Bankruptcy Court extended Solutia's exclusivity period to the date on which the Court enters an order determining Solutia's motion. On January 16, 2004, pursuant to authorization from the Bankruptcy Court, Solutia entered into a DIP credit facility.This DIP credit facility has subsequently been amended from time to time, with Bankruptcy Court approval.The DIP credit facility, as amended, consists of: (a) a $975 fully-drawn term loan; and (b) a $250 borrowing-based revolving credit facility, which includes a $150 letter of credit subfacility. 6 SOLUTIA INC. (DEBTOR-IN-POSSESSION) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (Dollars in millions, except per share amounts or otherwise noted)(Unaudited) As a consequence of the Chapter 11 filing, pending litigation against Solutia is generally stayed, and no party may take any action to collect its pre-petition claims except pursuant to an order of the Bankruptcy Court.November 30, 2004 was the last date by which holders of pre-petition date claims against the Debtors could file such claims.Any holder of a claim that was required to file such claim by November 30, 2004, and did not do so, may be barred from asserting such claim against the Debtors and, accordingly, may not be able to participate in any distribution on account of such claim.Differences between claim amounts identified by the Debtors and claims filed by claimants will be investigated and resolved in connection with the Debtors' claims resolution process, and only holders of claims that are ultimately allowed for purposes of the Chapter 11 case will be entitled to distributions.Solutia has not yet fully completed its analysis of all the proofs of claim.Since the settlement terms of allowed claims are subject to a confirmed plan of reorganization, the ultimate distribution with respect to allowed claims is not presently ascertainable. On October 15, 2007, Solutia filed its Fifth Amended Joint Plan of Reorganization (the “Plan”) and the related Fifth Amended Disclosure Statement (the “Disclosure Statement”) with the Bankruptcy Court.The Disclosure Statement was approved by the Bankruptcy Court on October 19, 2007.The Plan is based on a comprehensive settlement reached with all of the major constituents in Solutia’s bankruptcy case which includes the following parties:
